FILED
JUL 03 2019

Clerk, U.S, D

 

UNITED STATES DISTRICT COURT Courts for the Dla 7 Cobley
FOR THE DISTRICT OF COLUMBIA olumbia
PAULA BIRD, et al.,
Plaintiffs,
Civil Action No. 19-cv-1581
Vv.
Chief Judge Beryl A. Howell
WILLIAM BARR,
Defendant.

 

 

MEMORANDUM OPINION AND ORDER

Eleven of the sixteen plaintiffs in this lawsuit have filed a third motion to proceed
under pseudonyms in their instant suit against the Department of Justice alleging, individually
and on behalf of a class of female New Agent Trainees and Intelligence Analyst Trainees,
violations by the Federal Bureau of Investigation (“FBI”) of Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. § 2000e et seq., the Americans with Disabilities Act of 1990,
as amended, 42 U.S.C. § 12111 et seg., and the Rehabilitation Act of 1973, as amended, 29
U.S.C. § 701, et seg. See Compl. J 1. The plaintiffs’ original motion to proceed under
pseudonyms was denied on June 6, 2019, because the moving plaintiffs failed to provide
sufficient detail to assess the privacy interests at stake and therefore failed to meet their
burden of showing that those privacy interests outweighed the public’s presumptive and
substantial interest in knowing the details of judicial litigation. See Memorandum & Order,
Bird v. Barr, 19-cv-1581 (D.D.C. June 6, 2019) at 4-5, ECF No. 3. All sixteen plaintiffs,
were, however, permitted to seal their home addresses in light of their “risk of being targeted
for threats of violence or retaliation from subjects of [an] investigation.” Jd. at 8 (internal
quotation marks and citation omitted). The plaintiffs’ second motion to proceed under

pseudonyms was also denied on June 26, 2019. See Min. Order (June 26, 2019) (noting that
second motion appeared to be in “draft” form, with the majority of supporting declarations
undated and unsigned, with attempts to reach counsel telephonically unsuccessful).

The moving plaintiffs’ third motion supplies additional facts, supported with sworn
declarations, concerning each plaintiff's reasons for seeking to proceed under a pseudonym.
Each moving plaintiff, with the exception of L.M., highlights the concomitant risks posed to
her safety and career in law enforcement and intelligence agencies, and potential operations of
those agencies, should her name, position, location, and other personal details be made
publicly available. For the reasons set forth below, the moving plaintiffs’ motion is granted in
part and denied as to L.M., subject to any further consideration by the United States District
Judge to whom this case is randomly assigned.!

I. BACKGROUND

The plaintiffs allege that, since April 10, 2015 and continuing to the present, while
attending the FBI’s Training Academy in Quantico, Virginia, they were sexually harassed,
subjected to a hostile work environment and outdated gender stereotypes, terminated,
constructively discharged, or otherwise subjected to retaliation in whole or in part because of
their gender or disability. Compl. J 1. Eight of the eleven moving plaintiffs seeking to
proceed under pseudonyms currently work in law enforcement or the intelligence
communities and fear that disclosure of their identities will put their safety at risk, damage
their reputation at work, inhibit their ability to complete undercover assignments or other
investigations in which their true identities must be shielded, possibly jeopardizing the
success of such assignments and investigations, or will violate policies requiring that their

work and/or identities be kept confidential. See Pls.” Mem. Supporting Mot. to Proceed

 

! Under Local Civil Rule 40.7(f), the Chief Judge “shall... hear and determine . . . motion[s] to file a
pseudonymous complaint.” LCvR 40.7(f).
Anonymously (“Pls.’ Mem.”) at 6-9. Further, the plaintiffs allege that two of the named
plaintiffs in this case have already been retaliated against for their participation in this lawsuit,
including one plaintiff who has been threatened with dismissal, and that they therefore have a
reasonable fear of retaliation if their names are exposed. See id. at 2-5.
II. LEGAL STANDARD

Generally, a complaint must state the names of the parties and address of the plaintiff.
FED. R. Civ. P. 10(a) (“The title of the complaint must name all the parties.”); LCVvR 5.1(c)(1)
(“The first filing by or on behalf of a party shall have in the caption the name and full
residence address of the party,” and “[flailure to provide the address information within
30 days of filing may result in the dismissal of the case against the defendant.”); LCvR 11.1
(same requirement as LCvR 5.1(c)(1)). These rules promote the public’s interest “in knowing
the names of [ ] litigants” because “disclosing the parties’ identities furthers openness of
judicial proceedings,” Doe v. Pub. Citizen, 749 F.3d 246, 273 (4th Cir. 2014); see also Doe v.
Frank, 951 F.2d 320, 322 (11th Cir. 1992) (per curiam) (“This rule serves more than
administrative convenience. It protects the public’s legitimate interest in knowing all of the
facts involved, including the identities of the parties.”). Thus, the D.C. Circuit has instructed
that “parties to a lawsuit must typically openly identify themselves in their pleadings,” with
“(bJasic fairness dictat[ing] that those among the defendants’ accusers who wish to participate
...as individual party plaintiffs must do so under their real names.” United States v.
Microsoft Corp., 56 F.3d 1448, 1463-64 (D.C. Cir. 1995) (per curiam) (internal quotation
marks and citations omitted, alteration in original).

The reasons that public disclosure of litigants’ identities is generally required include

that “[p]ublic openness may cause all trial participants to perform their duties more
conscientiously,” Jn re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig. (“OPM Breach
Litig.”), No. 17-5217, 2019 WL 2552955, at *28 (D.C. Cir. June 21, 2019) (Williams, J.,
concurring in part and dissenting in part) (internal quotation marks and citations omitted);
such openness “induce[s] unknown witnesses to come forward with relevant testimony,” id.
(internal quotation marks and citation omitted); requiring parties to disclose their identities
“foster[s] an appearance of fairness, thereby heightening respect for the judicial process,” id.
(internal quotation marks and citation omitted); and disclosure of litigants’ identities is “a
matter of ‘basic fairness,’” id. (quoting Microsoft Corp., 56 F.3d at 1463 (alteration omitted),
because a “case brought anonymously can let a winning plaintiff inflict ‘disgrace’ on a
defendant and can let a losing plaintiff launch defamatory charges ‘without shame or
liability,’” id. (quoting Doe v. Smith, 429 F.3d 706, 710 (7th Cir. 2005)), creating a “structural
asymmetry that can tilt the scales unfairly,” id.

Notwithstanding these good reasons for public openness about litigants’ identities, “a
district court has discretion to ‘grant the ‘rare dispensation’ of anonymity against the world,’”
id. (quoting Microsoft Corp., 56 F.3d at 1464 (quoting James v. Jacobson, 6 F.3d 233, 238
(4th Cir. 1993))), and the Federal Rules recognize that privacy protections may be necessary
for filings made with the Court. Specifically, in 2007, Federal Rule of Civil Procedure 5.2
was adopted in response to the E-Government Act of 2002, which “requires the Supreme
Court to prescribe rules ‘to protect privacy and security concerns relating to electronic filing
of documents and the public availability . .. of documents filed electronically.”” FED. R. Clv.
P. 5.2, Adv. Comm. Note (2007) (quoting Pub. L. No. 107-347, § 205(c)(3)). To this end,
Rule 5.2, for example, requires, “[u]nless the court orders otherwise,” that certain personal

information be redacted as well as that only a “minor’s initials” be used, FED. R. CIV. P.
5.2(a)(1}H4), and further authorizes the court, “[flor good cause,” to issue a protective order
that “require[s] redaction of additional information” or restricts “a nonparty’s remote
electronic access to a document filed with the court,” id. 5.2(e).

Courts have employed two different but analogous multi-factor tests in determining
whether a party may be permitted “to proceed anonymously” by evaluating whether “the
impact of the plaintiff's anonymity” outweighs “the public interest in open proceedings” and
the “fairness to the defendant.” Nat’! Ass’n of Waterfront Emp’rs v. Chao (“Chao”), 587 F.
Supp. 2d 90, 99 (D.D.C. 2008) (RMC). The first test consists of the six factors set forth in
United States v. Hubbard, 650 F.2d 293, 317-21 (D.C. Cir. 1980):

(1) the need for public access to the documents at issue; (2) the extent to which the

public had access to the document prior to the sealing order; (3) the fact that a party

has objected to disclosure and the identity of that party; (4) the strength of the property
and privacy interests involved; (5) the possibility of prejudice to those opposing
disclosure; and (6) the purpose for which the documents were introduced.
Doe v. CFPB (“Doe P’), No. 15-cv-1177 (RDM), 2015 WL 6317031, at *2 (D.D.C. Oct. 16,
2015). In other cases, a “five-part test to balance the concerns of plaintiffs seeking anonymity
with those of defendants and the public interest” has been applied. Eley v. District of
Columbia, No. 16-cv-806 (BAH), 2016 WL 6267951, at *1 (D.D.C. Oct. 25, 2016). These
five factors, drawn from James, 6 F.3d at 238, are:

(1) whether the justification asserted by the requesting party is merely to avoid the

annoyance and criticism that may attend any litigation or is to preserve privacy in

a matter of a sensitive and highly personal nature; (2) whether identification poses

a risk of retaliatory physical or mental harm to the requesting party or even more

critically, to innocent non-parties; (3) the ages of the persons whose privacy

interests are sought to be protected; (4) whether the action is against a governmental
or private party; and (5) the risk of unfairness to the opposing party from allowing
an action against it to proceed anonymously.

Chao, 587 F. Supp. 2d at 99 (citing Yacovelli v. Moeser, No. 1:02CV596, 2004 WL 1144183,

at *6-8 (M.D.N.C. May 20, 2004) (quoting James, 6 F.3d at 238)); Roe v. Doe, No.
18-cv-666 (CKK), 2019 WL 1778053, *2 (D.D.C. Apr. 23, 2019); Doe v. Teti, No.
15-mc-01380 (RWR), 2015 WL 6689862, at *2 (D.D.C. Oct. 19, 2015); Roe v. Bernabei &
Wachtel PLLC, 85 F. Supp. 3d 89, 96 (D.D.C. 2015) (TSC); Doe v. U.S. Dep’t of State, No.
15-cv-01971 (RWR), 2015 WL 9647660, at *2 (D.D.C. Nov. 3, 2015); Doe v. Cabrera, 307
F.R.D. 1, 5 (D.D.C. 2014) (RBW).

The James and Hubbard factors address the same general concerns regarding the
“[s]trength of the [g]eneralized [p]roperty and [p]rivacy [i]nterests” involved and “the possibility
of prejudice” to those opposing disclosure. Hubbard, 650 F.2d at 320-21. Thus, in exercising
discretion “to grant the rare dispensation of anonymity .. . the court has ‘a judicial duty to
inquire into the circumstances of particular cases to determine whether the dispensation is
warranted’. . . tak[ing] into account the risk of unfairness to the opposing party, as well the
customary and constitutionally-embedded presumption of openness in judicial proceedings.”
Microsoft Corp., 56 F.3d at 1464 (quoting James, 6 F.3d at 238 (other internal citations and
quotation marks omitted)); see also OPM Breach Litig., 2019 WL 2552955, at *29 (Williams,
J., concurring in part and dissenting in part) (the district court must “conduct[] an inquiry into
whether the circumstances justify an ‘extraordinary break’ with the normal method of

proceeding—openly—in federal court” (quoting Microsoft Corp., 56 F.3d at 1464).

 

2 Concern has been expressed about “a trend permitting adult plaintiffs to litigate incognito, with little
more than pro-forma gatekeeping, if any, by the district courts,” OPM Breach Litig., 2019 WL 2552955, at *28
(Williams, J., concurring in part and dissenting in part), bolstered by the observation that, in comparison to a
period of time before the advent of the Internet, “[jJust last year, in this district alone, at least six published
district court decisions featured ‘John Doe’ as the lead or sole plaintiff. . . . to say nothing of the twenty or so
other orders that permitted Doe and the like to (anonymously) level accusations against others; many of those
orders were sealed or lacked any reasoning at all,” id. at *29 (footnotes omitted). Review of publicly available
orders cited as examples of those lacking reasoning, see id. at *29 n.3, reveals that the basis for the order is
amply explained in the supporting motion, which was, in some cases, unopposed. See, e.g., Pls.” Unopposed
Mot. to Proceed Under Pseudonyms, Dora v. Sessions, 18-cv-1938 (PLF/RC) at 4-6, ECF No. 1 (D.D.C. Aug.
17, 2018) (citing the “intractably intertwined” privacy interests of a minor child who is seeking asylum and the
child’s parents and pointing to the plaintiffs’ reasonable fear of violence, harm, and possible death in their native
countries); Mem. Supp. Pls.’ Mot. to Proceed Anonymously, Damus v. Nielsen, 18-cv-578 (JEB) at 2-4, ECF
No. 1-1 (D.D.C. Mar. 15, 2018) (asylum applicants fleeing gang violence fear that exposure of their identities
Ili. DISCUSSION

At this stage of the litigation, this Court is persuaded that all but one of the moving
plaintiffs have met their burden of showing that their privacy interests outweigh the public’s
presumptive and substantial interest in knowing the details of judicial litigation such that the
use of pseudonyms is warranted. The moving plaintiffs’ third motion contains additional
detail as to each plaintiff's need for proceeding in this lawsuit under a pseudonym in order to
protect her safety and be able to maintain her career in law enforcement or in the intelligence

community.

 

risks death or harm to themselves or their family); Min. Order, Garcia Ramirez v. U.S. Immigration & Customs
Enforcement, 18-cv-508 (RC) (D.D.C. Aug. 30, 2018) (granting unopposed motion). Lack of opposition does
not obviate the judicial duty to inquire whether use of a pseudonym should be permitted, but certainly indicates
that the circumstances are not viewed as unfair by the defendant and likely warrant granting the motion.

Moreover, concern about the rise in pseudonymous filings, OPM Breach Litig., 2019 WL 2552955, at
*28 (Williams, J., concurring in part and dissenting in part), fails to acknowledge legal and technical changes
that often underlie findings of good cause. Ironically, the case in which this concern was expressed arises from a
2014 cyberattack on government databases that resulted in the alleged theft of “sensitive personal information—
including birth dates, Social Security numbers, addresses, and even fingerprint records—of a staggering number
of past, present, and prospective government workers.” /d. at *1 (per curiam); id. at *6 (“It hardly takes a
criminal mastermind to imagine how such information could be used to commit identity theft.”). The adoption
of electronic case management systems and mandatory e-filing, combined with ever-greater access to powerful
Internet search tools and publicly available databases, have many benefits for the transparency of the judicial
system and for society at large. Those advances, however, also heighten the risks of misuse of a litigant’s
identity, which risks led to the provision of the E-Government Act of 2002 that prompted adoption of Federal
Rule of Civil Procedure 5.2

In an analogous situation, the Supreme Court, in considering whether disclosure of state referendum
petitions that included the names and addresses of signatories violated the First Amendment, acknowledged that
“[p]laintiffs explain[ed] that once on the Internet, [their] names and addresses can be combined with publicly
available phone numbers and maps in what will effectively become a blueprint for harassment and intimidation.”
John Doe No. 1. v. Reed, 561 U.S. 186, 190, 200 (2010) (internal quotation marks omitted). Yet, the Court had
not been asked to examine disclosure with respect to “particularly controversial petitions,” but rather the much
broader question of “disclosure in general,” and thus plaintiffs had failed to show that “any burdens imposed by
disclosure of typical referendum petitions would be remotely like the burdens [they] fear in this case,” id. at
200-01. As in Reed, plaintiffs who seek to proceed under pseudonyms must establish, on an individual basis,
that disclosure of their identities in relation to a particular lawsuit poses a more significant burden than
disclosure of a typical litigant’s identity in a typical lawsuit. Indeed, the plaintiffs’ first motion in this action was
denied precisely because the plaintiffs failed to make this requisite showing. See Memorandum & Order, Bird v.
Barr, 19-cv-1581 (D.D.C. June 6, 2019) at 4-5. In short, an increase in the number of cases in which
dispensation for pseudonymous filing is deemed warranted is not, standing alone, reason to suspect that the
district court is failing to perform the requisite inquiry for its “gatekeeping” role.
3 The moving plaintiffs also posit that, because at Jeast one named plaintiff has already been threatened
with dismissal, allegedly due to her association with this lawsuit, the plaintiffs have a concrete, reasonable fear
of retaliation if their identities are disclosed. See Pls.” Mem. at 3-6 (noting that after the Complaint was filed,
named plaintiff Erika Wesley’s supervisor was told that “Ms. Wesley should be dismissed because she filed this
As to the first Chao factor, the plaintiffs appear to concede that their sexual
harassment claims do not involve the type of personal, intimate, and in some instances private
medical or psychological details that otherwise warrant the use of a pseudonym in cases
involving sexual assault. See Pls.” Mem. at 5; cf Doe J v. George Wash. Univ., 369 F. Supp.
3d 49, 63-64 (D.D.C. 2019) (drawing a distinction between allegations of sexual harassment
and sexual assault, and agreeing with the proposition that “sexual harassment is not typically
considered a matter so highly personal as to warrant proceeding by pseudonym” (internal
quotation marks, alteration, and citation omitted)); Doe v. De Amigos, LLC, No. 11-cv-1755
(ABJ), 2012 WL 13047579, at *2 (D.D.C. Apr. 30, 2012) (permitting the use of a pseudonym
for a plaintiff alleging sexual assault out of concern that “graphic material about the assault . .
. including details of the sexual assault, plaintiff's genital anatomy, hospital examinations...
and consequent psychiatric treatment” would be discussed).

Nevertheless, the moving plaintiffs posit that being publicly associated with this case
poses “a very real risk of inflicting grave injury on their livelihoods, financial prospects,

career opportunities, and reputation in the . . . federal law enforcement and intelligence

 

complaint, [because] ‘[s]he is a probationary employee and she spends all her time doing her [Equal
Employment Opportunity] complaints and is busy suing the bureau instead of doing her job,’” and referring to
attached declarations that corroborate the plaintiffs’ allegations of retaliation against Wesley). The plaintiffs also
cite, as evidence of retaliation, the FBI’s alleged refusal to correct health insurance billing mistakes with respect
to both a named plaintiff and an anonymous plaintiff in this case, arguing that “[a]lthough it’s possible that the
initial billing was merely a result of incompetence . . . [t]he continued billing and [a] negative credit reference
suggest that these actions were retaliatory.” /d. at 4. In general, however, pseudonymous treatment is not
warranted unless “identification poses a risk of retaliatory physical or mental harm to the requesting party.”
Chao, 587 F. Supp. 2d at 99 (emphasis added). The retaliatory allegations asserted by the plaintiffs are more
akin to the types of job-related retaliation supporting their claims. The plaintiffs presume that retaliation against
a named plaintiff will dissuade other similarly situated plaintiffs from coming forward. See Pls.’ Mem. at 3-6.
Yet that presumption undergirds any claim of Title VII retaliation, see Burlington N. & Santa Fe Ry. Co. v.
White, 548 U.S. 53, 57 (2006), and falls short of warranting pseudonymous treatment. In fact, allowing a
plaintiff to use a pseudonym does nothing to prevent an employer determined to retaliate against an employee
from doing so, since in most cases, including the instant action, the defendant already is aware of the plaintiff
employee’s identity and allegations. See Pls.” Mem. at 9-10. Thus, the plaintiffs’ allegations of retaliation
against the named plaintiffs in this case are better treated as evidence supportive of their claims, rather than as a
factor supporting pseudonymous treatment.
communities,” Pls.’ Mem. at 5, and that “Courts in this District have allowed plaintiffs to
proceed under pseudonyms based solely on the risk of reputational and career damage,” id.
Each moving plaintiff has now submitted a declaration detailing how her safety and career
could be jeopardized if her name were to be revealed. Eight of these plaintiffs are current or
prospective federal law enforcement or intelligence community employees who attest that
their job requires them to remain anonymous and to minimize public exposure. For example,
G.T. is a contract employee of the Central Intelligence Agency (“CIA”) whose “work and
identity must remain confidential,” as must “her association with the CIA.” Pls.’ Mem. at 7.
W.M. is “in an undercover position” and her “effectiveness [at] her job demands that she
remain anonymous and not have her real identity associated with the FBI.” Id. P.E. currently
“works with foreign military personnel and fears her interaction with them could be impaired
if her role in this case were known.” Jd. More saliently, she is applying for a “surveillance
position” with another federal agency “in which she must keep out of the media and keep a
small footprint in social media outlets.” Jd. at 7-8. D.C. is “a member of the intelligence
community, [who] is obligated to keep her identity confidential.” Id. at 8.4 D.A. is “a
member of the intelligence community, on a counterterrorism squad” who fears that
“disclosure of her identity may threaten her current employment.” Jd. Specifically, she
claims that “public exposure could make [her] a target for foreign intelligence collection” or
could, if she is reinstated as a Special Agent, prevent her from “operat[ing] confidential
informants, perform[ing] undercover, or engag[ing] in other operational activities that require
a protected and secure personal identity.” Declaration of D.A. { 4. B.A. declares that she will

soon be “certified to work in an undercover capacity and has specifically been told that she

 

4 The Court adopts “D.C.”, as used in Pls.” Mem. at 8, Compl. { 14, and Declaration of D.C. { 2, as
opposed to the pseudonym “D.G.”, which was included in a table accompanying the plaintiffs’ motion.
will likely be assigned undercover” and therefore “[d]isclosure of her name in this litigation
could harm not only her effectiveness, but her safety.” Pls.’ Mem. at 8-9. S.B. is currently
employed at the FBI on probationary status. Jd. at 9. The sexual harassment she allegedly
experienced is the subject of an internal investigation and “she has been warned not to
publicly mention it.” Jd, B.G. asserts that she “is a former member of the. . . Defense
Intelligence Agency and her role must be kept confidential.” Id. at 9. Further, she fears that
“public exposure could directly interfere with her cases . . . supporting NYC’s
Counter-Terrorism squad.” Declaration of B.G. 4.

Three moving plaintiffs are no longer employed in federal law enforcement or the
intelligence community, but assert that anonymity is required for other reasons. L.S. attests
that she is currently pursuing reinstatement at the FBI, making it “imperative that [her]
identity be protected, so that [she is] able to operate confidential informants, perform
undercover, or engage in other operational activities that require a protected and secure
personal identity.” Declaration of L.S. { 4. In addition, she “has been the victim of a stalker,”
Pls.” Mem. at 8, making it “extremely important to [her] to minimize the amount of
information that is publicly available” about her. Declaration of L.S. 44. C.S. is a local law
enforcement employee who hopes to be reinstated at the FBI. Pls.’ Mem. at 9. She fears
retaliation at her current job and asserts that public information from this lawsuit may be used
against her by defense attorneys. Jd. She also expresses concern, similar to that expressed by
D.A., that if her identity were revealed, it would affect her ability to “operate confidential
informants, perform undercover, or engage in other operational activities that require a

protected and secure personal identity.” See Declaration of C.S. 4.

10
By contrast to L.S. and C.S., who have expressed concern about their physical safety,
their ability to perform safely certain law enforcement jobs should their identities as plaintiffs
be exposed, and whether such disclosure might compromise law enforcement operations,
L.M. is a psychiatric counselor and has expressed concerned only that “disclosure of her
identity could hurt her effectiveness as a counselor,” Pls.’ Mem. at 8, particularly when
treating “patients who are mentally unstable and become obsessive due to a lack in
boundaries,” Declaration of L.M. J 4.° L.M.’s situation does not appear to rise to the level
warranting permission to proceed using a pseudonym because her work-related fears are too
far attenuated from the subject of this lawsuit and are, unlike L.S.’s prior experience as a
victim of a stalker, too speculative. Moreover, L.M. has already been permitted to seal her
address, see Memorandum & Order, Bird v. Barr, 19-cv-1581 (D.D.C. June 6, 2019) at 8, so
her privacy has already been shielded to an appropriate extent.

The third Chao factor, concerning the ages of the persons whose privacy interests are
sought to be protected, remains of limited relevance to this motion because the plaintiffs are
not proceeding on behalf of minor children. See Yaman v. U.S. Dep't of State, 786 F. Supp.
2d 148, 153 (D.D.C. 2011).

The fourth and fifth Chao factors ask whether the action is against a governmental or
private party and for an analysis of the risk of unfairness to the opposing party in allowing an
action to proceed against it anonymously. The plaintiffs assert that allowing them to proceed
under pseudonyms will have no impact on private rights, as the only defendant is a
government officer named in his official capacity as head of the Department of Justice. See

Pls.’ Mem. at 9-10. Further, in connection with anti-discrimination complaints, the plaintiffs

 

7 The Court adopts “L.M.”, as used in Pls.’ Mem. at 8, the accompanying table, and Compl. 4 17, as
opposed to the pseudonym “M.L.”, which was listed in the Declaration of L.M. 2.

11
have already previously disclosed their identities so the defendant already “[hJas [full
[k]nowledge” of these facts. Jd. at 9. These factors weigh in favor of allowing the plaintiffs
to file under pseudonyms, because anonymity would not compromise the defendant’s ability
to defend the action and does not presently pose a “risk of unfairness to the opposing party.”
Chao, 587 F. Supp. 2d at 99. The United States District Judge to whom this case is assigned
will, however, be in the best position to reassess whether anonymity continues to be both
necessary and fair as the case proceeds.

In sum, the new facts and arguments presented in the moving plaintiffs’ third motion
to proceed under pseudonyms have demonstrated that, with the exception of L.M., these
plaintiffs’ significant interests in maintaining their anonymity at this early stage in the
litigation are sufficient to overcome the general presumption in favor of open proceedings.
See Horowitz v. Peace Corps, 428 F.3d 271, 278 (D.C. Cir. 2005) (“If there is no public
interest in the disclosure of certain information, ‘something, even a modest privacy interest,
outweighs nothing every time.’” (quoting Nat'l Ass’n of Retired Fed. Emps. v. Horner, 879
F.2d 873, 879 (D.C. Cir. 1989))).

IV. CONCLUSION AND ORDER

For the foregoing reasons, it is hereby

ORDERED that the plaintiffs’ Motion to Proceed Anonymously is GRANTED IN
PART AND DENIED IN PART, subject to any further consideration by the United States
District Judge to whom this case is randomly assigned, and that the case may proceed using
the pseudonyms “B.A.”, “B.G.”, “C.S.”, “D.A.”, “D.C.”, “G.T.”, “L.S.”, “P.E.”, “S.B.”, and
“W.M.”, as designated by the sealed attachment to or, in the case of D.C., the memoranda

supporting the plaintiffs’ motion; and it is further

12
ORDERED that the plaintiffs’ motion is DENIED as to L.M.; and it is further

ORDERED that the plaintiffs’ motion and supporting exhibits shall remain under seal
until further order of the Court; and it is further

ORDERED that the defendant is prohibited from publicly disclosing the identities of
“B.A.”, “B.G.”, “C.S.”, “D.A.”, “D.C.”, “G.T.”, “L.S.”, “P.E.”, “S.B.”, and “W.M.”, or any
personal identifying information about these plaintiffs that could lead to their identification by
nonparties, except for the purposes of investigating the allegations contained in the Complaint
and for preparing an answer or other dispositive motion in response.

SO ORDERED.

Date: July 3, 2019

 

 

BERYL A. HOWELL
Chief Judge

13
